DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The RCE filed on 07/21/2022 has been entered.
Claims 1-19 are pending.
Claims 1-19 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication 2019/0174423) in view of Noh et al. (US Publication 2020/0059874) further in view of Liang et al. (US Publication 2021/0385827).

With respect to claims 1, 7, 13, and 19, Zhang teaches A user equipment (UE), (UE, Figure 1) comprising: a memory; (memory, figure 4) and at least one processor coupled to the memory (memory coupled with processor, figure 4) and configured to: 
the PSD being based on a transmission power associated with transmission of an uplink signal (the UE can estimate the power spectral density (PSD) according to transmission power of the uplink transmission beam, equation 3  is used to determine PSD.  Paragraph 105)
select one of a first beam or a second beam for the transmission of the uplink signal based on the PSD; (The candidate beam may be selected based on transmit/receive power, path loss, interference levels, or other desired channel quality indicators, Paragraph 95. one or more of the plurality of UL beams are selected based on transmission power level for the corresponding UL beam, equation 3 is used to determine PSD, Figure 13) and 
transmit the uplink signal using the selected one of the first beam or the second beam. (Transmit on one or more of the plurality of UL beams based on the determined transmission power for the corresponding UL beam, Figure 13) 

Zhang doesn’t teach the second beam is wider than the first beam; comparing a power spectrum density (PSD) to at least one threshold.

Noh teaches the second beam is wider than the first beam; (multi-beam and single-beam-based transmission and reception techniques, single-beam is wider than a multi-beam, Paragraph 51)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Zhang by including in the beam candidates a wide beam of Noh. The motivation for combining Zhang and Noh is to be able to compensate for path loss in order to increase reliability of a data transmission.

Liang teaches comparing a power spectrum density (PSD) to at least one threshold (power spectrum density (PSD) of a transmission should not exceed a specified threshold, Paragraph 31)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Zhang and Noh by comparing a power spectrum density (PSD) to at least one threshold of Liang. The motivation for combining Zhang, Noh and Liang is to be able to determine regulations for operating in an unlicensed frequency band is met.

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication 2019/0174423) in view of Noh et al. (US Publication 2020/0059874) further in view of Liang et al. (US Publication 2021/0385827) further in view of Zhou et al. (US Patent 2019/0074882).

With respect to claims 2, 8, and 14, Zhang further in view of Noh further in view of Liang doesn’t teach wherein the first beam is generated by a plurality of antenna elements of the UE, and wherein the second beam is generated by a single antenna element of the UE.
Zhou teaches wherein the first beam is generated by a plurality of antenna elements of the UE, (uplink signal with wide beam width is generated and transmitted using one antenna port, Paragraph 235) and wherein the second beam is generated by a single antenna element of the UE. (Uplink signal with narrow beam width is generated and transmitted using large number of antenna ports, Paragraph 235)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Zhang, Noh and Liang by including in the beam generated by antenna element of Zhou. The motivation for combining Zhang, Noh, Liang and Zhou is to be able to provide different coverages based on number of antenna elements used and reduce transmission power and reduce number of resources wasted.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication 2019/0174423) in view of Noh et al. (US Publication 2020/0059874) further in view of Liang et al. (US Publication 2021/0385827) further in view of Badic et al. (US Patent 10,812,125).

With respect to claims 5, 11, and 17, Zhang in view of Noh further in view of Liang doesn’t teach increasing gain associated with the transmission of the uplink signal when the second beam is selected for the transmission of the uplink signal.

Badic teaches increasing gain associated with the transmission of the uplink signal when the second beam is selected for the transmission of the uplink signal. (Widening the transmitted beams without reducing the transmission power and reducing the power density levels experienced by the user, provides extra gain due to the transmission of uplink signal in wide beam, Column 21 lines 55-60)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Zhang, Noh and Liang by providing increase in gain by configuring the transmission beam to be wide beam of Badic. The motivation for combining Zhang, Noh, Liang and Badic is to be able to reduce the transmission power, provide gain, and reduce signal attenuation due to propagation.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication 2019/0174423) in view of Noh et al. (US Publication 2020/0059874) further in view of Liang et al. (US Publication 2021/0385827) further in view of Huber et al. (US Publication 2017/0135070).

With respect to claims 6, 12, and 18, Zhang teaches calculating the transmission power associated with the transmission of the uplink signal based on at least one of a modulation and coding scheme (MCS) associated with the transmission of the uplink signal, a bandwidth part associated with the transmission of the uplink signal, a power control command received from a base station, or one or more measurements associated with downlink signals received from the base station, (the UE can estimate the path loss (PL) on the current UE beam from the Reference Signal  received on the downlink of the current NW-UE beam pair, Paragraph 104. a transmission power level can be determined for one or more of the plurality of UE uplink transmission beams as a function of the one or more decoded power control factors and the measured path loss for corresponding ones of the plurality of the plurality of uplink transmission beams, Paragraph 105) 

Zhang in view of Noh further in view of Liang doesn’t teach wherein the PSD is determined based on the calculated transmission power divided by a bandwidth of the uplink signal.

Huber teaches the PSD is determined based on the calculated transmission power divided by a bandwidth of the uplink signal. (Power spectral density (PSD) can be achieved for a carrier as a function of power transmitted divided by bandwidth transmitted, Paragraph 30)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Zhang, Noh and Liang by determining transmission power based on power to bandwidth ratio of Huber. The motivation for combining Zhang, Noh, Liang and Huber is to be able to use spectrum to efficiently extend difficult and highly user perceived services, such as voice, on narrower channels to achieve a higher PSD.

Allowable Subject Matter
Claims 3, 4, 9, 10, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang et al. (US Publication 2018/0041262) discloses transmitting a signal, which is transmitted by a transmitting end in a wireless communication system. Receiving Doppler information on a plurality of transmission beams from a receiving end; selecting a beam combination using the received Doppler information, wherein the beam combination is selected from a plurality of beam combinations depending on effective Doppler spread values of the beam combinations.
Ahn et al. (US Publication 2017/0295046) discloses the User equipment (UE) may determine maximum PSD of a corresponding cell on the basis of maximum transmit power per cell. The UE may use a value obtained by dividing the maximum transmit power by a bandwidth of a corresponding cell or a unit bandwidth as the maximum PSD.
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472